Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (WO 2014/109978 A1) in view of Tsunekawa et al., "Giant tunneling magnetoresistive effect in low-resistance CoFeB/MgO(001)/CoFeB magnetic tunnel .
	As per claim 1 (and, analogously, as per method claim 9), Moriyama et al. (WO 2014/109978 A1) discloses a film stack for a magnetic tunnel junction (MTJ) (e.g., see Fig. 2), comprising: a substrate (e.g., including at least one of 30, 31, 32); a magnetic reference layer (e.g., 34) disposed over the substrate (e.g., including at least one of 30, 31, 32); a tunnel barrier layer (e.g., 39) consisting of one or more metal oxide layers (e.g., MgO which is a metal oxide - see, inter alia, p. 5, ll. 17-18) disposed over the magnetic reference layer (34); a magnetic storage layer (e.g., 40 - free layer) disposed over and in contact with the tunnel barrier layer (39); a capping layer (e.g., 42) disposed over the magnetic storage layer (40); and a second protection layer (e.g., 41 - formed of magnesium, hafnium or alloys thereof - see p. 6, ll. 1-4; p. 13, ll. 19-22) disposed between the magnetic storage layer (40) and the capping layer (42) (e.g., see, inter alia, Fig. 2), the second protection layer (41) in contact with the magnetic storage layer (40), wherein the second protection layer is a single layer (41) (i.e., not formed of a bilayer or multiple layers deposited over one another) and the second protection layer (41) (see p. 6, ll. 1-4; p. 13, ll. 19-22) differs from at least one of a material forming the magnetic reference layer (34) and a material forming the magnetic storage layer (40) (e.g., see p. 11, ll. 3-9 and p. 12, ll. 7-25).   
As per claim 5 (and, analogously, as per claim 10), wherein the second protection layer (41) further comprises at least one of magnesium, hafnium, or an alloy thereof - see p. 6, ll. 1-4; p. 13, ll. 19-22.  

	As per claim 7 (and, analogously, as per claim 15), wherein the material forming the second protection layer (41) (see p. 6, ll. 1-4; p. 13, ll. 19-22) differs from the material forming the magnetic storage layer (40) (see p. 12, ll. 7-25).  
	As per claim 17, Moriyama et al. (WO 2014/109978 A1) further discloses a film stack for a magnetic tunnel junction (MTJ) (e.g., see Fig. 2), comprising: a substrate (e.g., including at least one of 30, 31, 32); a magnetic reference layer (e.g., 34) disposed over the substrate (e.g., including at least one of 30, 31, 32); a tunnel barrier layer (39) consisting of one or more metal oxide layers (e.g., MgO which is a metal oxide - see, inter alia, p. 5, ll. 17-18) disposed over the reference layer (34), a magnetic storage layer (40) disposed over and in contact with the tunnel barrier layer (39); a second protection layer (e.g., 41 - formed of magnesium, hafnium or alloys thereof - see p. 6, ll. 1-4; p. 13, ll. 19-22) disposed over and in contact with the magnetic storage layer (40) (see Fig. 2), wherein the second protection layer (41) is a single layer (i.e., not formed of a bilayer or multiple layers deposited over one another); and a capping layer (42) disposed over the second protection layer (41).  
As per claim 18, wherein the second protection layer (41) is comprised of one or more of magnesium and hafnium - see p. 6, ll. 1-4; p. 13, ll. 19-22.  
As per claim 19, wherein a thickness of the second protection layer (41) is less than a thickness of the magnetic storage layer (40) - see p. 6, ll. 4-6 and p. 12, ll. 15-16.
As per claim 20, wherein at least one of the tunnel barrier layer (39) and the capping layer (42) is comprised of a metal oxide - e.g., see p. 11, ll. 15-17.  

As per claim 3 (and, analogously, as per claim 11), Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein a thickness of the first protection layer is less than a thickness of the magnetic reference layer.  
	As per claim 4 (and, analogously, as per claim 12), Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein a material forming the first protection layer is one or more of magnesium and hafnium.  
	As per claim 5 (and, analogously, as per claim 10), Moriyama et al. (WO 2014/109978 A1) remains silent with regard to the first protection layer further comprises at least one of magnesium, hafnium, or an alloy thereof.  
As per claim 18, Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein the first protection layer and the second protection layer are comprised of one or more of magnesium and hafnium.  
As per claim 19, Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein a thickness of the first protection layer is less than a thickness of the magnetic reference layer.
As per claims 1, 9, and 17, Moriyama et al. (WO 2014/109978 A1) remains silent with regard to wherein the first protection layer is a single layer.  
Such protection layers, however, are known in the art.

Note that the magnetic tunnel junction (MTJ) of Moriyama et al. (WO 2014/109978 A1) expressly encompasses, as a "preferred embodiment," a "reference layer/tunnel barrier/free layer structure [which] has a CoFeB/MgO/CoFeB configuration which is known to provide a high magnetoresistance ratio." See p. 12, ll. 13-15 of Moriyama et al. (WO 2014/109978 A1).    
Tsunekawa et al. also provides for an analogous and identical magnetic tunnel junction (MTJ) having a reference layer/tunnel barrier/free layer structure which has a CoFeB/MgO/CoFeB configuration (e.g., see, inter alia, title).
However, where Moriyama et al. (WO 2014/109978 A1) remains silent with respect to providing a first protection layer dispose between the CoFeB magnetic reference layer and the MgO metal oxide tunnel barrier layer, Tsunekawa et al. readily does, and does so for specific and concrete advantages.
That is, Tsunekawa et al. discloses a film stack for a magnetic tunnel junction (MTJ), comprising: a magnetic reference layer (e.g., lower CoFeB layer); a tunnel barrier layer (e.g., single layer metal oxide MgO layer) disposed over the magnetic reference layer; and a magnetic storage layer (e.g., upper CoFeB layer - free layer) disposed over the tunnel barrier layer.
Additionally, as per claims 1, 9, and 17, Tsunekawa et al. further teaches providing a first protection layer (e.g., "an ultrathin Mg metal layer . . . between the bottom CoFeB bottom electrode layer and the MgO(001) tunnel barrier layer" - see abstract of Tsunekawa et al.) disposed between the magnetic reference layer (e.g., bottom CoFeB layer) and the tunnel barrier layer (MgO(001)), the first protection layer (an ultrathin Mg metal layer) in contact with the magnetic reference layer (e.g., bottom CoFeB layer) and the single layer metal oxide tunnel 
As per claim 3 (and, analogously, as per claim 11 and claim 19), Tsunekawa et al. further discloses wherein a thickness of the first protection layer (an ultrathin Mg metal layer - 4 Å) is less than a thickness of the magnetic reference layer (e.g., bottom CoFeB layer - 25 Å - see, inter alia, p. 2 of 3 of the enclosed Tsunekawa et al. reference, col. 2, first full paragraph and p. 2, col. 2, first partial paragraph).  
	As per claim 4 (and, analogously, as per claim 12), Tsunekawa et al. further discloses wherein a material forming the first protection layer (an ultrathin Mg metal layer) is one or more of magnesium and hafnium (see, inter alia, abstract of Tsunekawa et al.).  
	As per claim 5 (and, analogously, as per claim 10), Tsunekawa et al. further discloses the first protection layer (an ultrathin Mg metal layer) further comprises at least one of magnesium, hafnium, or an alloy thereof (see, inter alia, abstract of Tsunekawa et al.).  
As per claim 18, Tsunekawa et al. further discloses wherein the first protection layer are comprised of one or more of magnesium and hafnium (see, inter alia, abstract of Tsunekawa et al.).   
As per claims 1, 9, 17, Tsunekawa et al. further discloses wherein the first protection layer  is a single layer (layer of Mg).  
Given the express teachings and motivations, as espoused by Tsunekawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inter alia, advantageously "improve[] the crystalline orientation of the MgO(001) [single layer, metal oxide tunnel barrier layer] when the MgO(001) layer is thin," and "increas[ing] the magnetoresistance in very thin MgO barrier regions." with such a teaching and suggestion applicable to all uses of MTJ thin film stacks, since such applications would advantageously increase the MR ratio, which is sought in static (MRAM) applications of MTJ use as well. See abstract and p. 2, first partial paragraph of Tsunekawa et al.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (WO 2014/109978 A1) in view of Tsunekawa et al. as applied to claims 5 and 10, respectively, above, and further in view of Lee et al. (US 2016/0155931 A1).
See the description of Moriyama et al. (WO 2014/109978 A1) in view of Tsunekawa et al., supra.
As per claim 8 (and, analogously, as per claim 16), Moriyama et al. (WO 2014/109978 A1) in view of Tsunekawa et al. remains silent with respect to wherein the capping layer (e.g., 42) is comprised of a metal oxide.  
Such metal oxide capping layers associated with MTJ film stacks are well-known in the art.
As just one example, Lee et al. (US 2016/0155931 A1) discloses an analogous MTJ thin film stack, in the same field of MTJ stack endeavor as both Moriyama et al. (WO 2014/109978 A1) and Tsunekawa et al., wherein as per claims 8 and 16, a capping layer (e.g., 108) is disposed inter alia, paragraphs [0005, 0025] of Lee et al. (US 2016/0155931 A1).  
Given the express teachings and motivations, as espoused by Lee et al. (US 2016/0155931 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the capping layer (42) of Moriyama et al. (WO 2014/109978 A1) (in combination with Tsunekawa et al.), as being comprised of a metal oxide, as is well-known in the art, as exemplified, taught and expressly suggested by Lee et al. (US 2016/0155931 A1), in order to advantageously "protect magnetic properties of the free layer [i.e., the magnetic storage layer]." See paragraphs [0005, 0025] of Lee et al. (US 2016/0155931 A1).
 
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection includes the application of a new reference (i.e., Tsunekawa et al. and/or Lee et al. (US 2016/0155931 A1)), which has been applied in the rejection, as articulated in detail, supra, meeting the newly added claim limitations with a supporting rationale, which has been combined with the previously applied art of record. 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
supra, discloses aspects of the claimed invention, including wherein there is provided a magnesium/hafnium protection layer overlying and protecting and underlying magnetic layer (e.g., magnetic reference or pinned layer). See US 10,374,147 B2, 10,522,745 B2, US 2020/0270737 A1.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688